t c summary opinion united_states tax_court samuel s lowe iii and nancy s lowe petitioners v commissioner of internal revenue respondent docket no 2766-03s filed date samuel s lowe iii and nancy s lowe pro sese horace crump for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure the principal issue for decision is whether a dollar_figure payment received by petitioner samuel s lowe iii mr lowe under a long-term incentive plan constitutes ordinary_income or capital_gain background some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in mary esther florida during mr lowe was employed as an executive of universalcom inc uci in june of mr lowe became a participant in the universalcom inc key executive equity appreciation plan iii referred to as keeap ii the stated purpose of the plan was to provide long term equity financial incentives for the key executives of universalcom inc uci while they create substantial economic value on behalf of the company’s shareholders the plan documentation established a beginning plan equity value for uci of dollar_figure and provided for each key_employee the apparent discrepancy between the titles key executive equity appreciation plan iii and keeap ii is not otherwise explained by the record to be awarded a certain percentage interest in the equity appreciation created beyond that value the documentation also set forth the terms and conditions under which participants would become entitled to payment thereunder including both vesting provisions and payment events methods the section entitled vesting provisions stated keeap ii is designed to be a long-term equity appreciation incentive plan accordingly the board_of directors will require a vesting period of a number of years of employment service with uci beginning date the inception date of keeap ii before the key executive will earn any of his keeap ii percentage interest specifically the vesting provisions are as follows partial vesting period - after years of employment service or date vested full vesting period - after years of employment service or date vested a key executive’s departure prior to the above vesting periods will necessitate a complete forfeiture of the executive’s percentage interest in the keeap ii the section labeled payment events methods then provided the following the shareholders of uci will be responsible for settling payment obligations with keeap ii participants only when a liquidity event occurs a liquidity event is defined as an initial_public_offering of uci’s common_stock a lump sum dividend to uci shareholders in excess of dollar_figure million or a sale of the company to a strategic or financial acquirer the shareholders of uci may settle keeap ii obligations in cash or in_kind in the event uci is acquired in a stock for stock merger with a publicly traded company in the absence of a liquidity event the shareholders of uci are under no obligation to make payments to keeap ii participants if a liquidity event occurs prior to the date full vesting period keeap ii members will be eligible for payment as if they were fully vested in the event of an initial_public_offering the keeap ii participant may elect to defer the entire payment beyond the initial_public_offering date thereby continuing to participate in the appreciation or depreciation as the case may be of the company’s equity value or may elect to receive partial payment and defer the remainder of the payment in which case his keeap ii percentage will be adjusted on a pro_rata basis for the partial payment received mr lowe was awarded a percent interest under keeap ii in july of uci merged with newsouth holdings inc a letter dated date from r campbell hutchinson vice president of newsouth informed petitioner that the merger had closed on date and enclosed both a check in the amount of dollar_figure representing mr lowe’s share of the initial purchase_price for uci and a summary of the calculation of the initial payment by the shareholders for their keeap obligation to you based on the initial purchase_price petitioners filed a timely joint form_1040 u s individual_income_tax_return for therein petitioners reported the dollar_figure as long-term_capital_gain and attached a corresponding schedule d capital_gains_and_losses the schedule d described the underlying property as uci key app pro and reflected a date acquired of date a date sold of date and a basis of zero by a notice_of_deficiency dated date respondent determined that the dollar_figure payment did not qualify for capital_gain treatment the notice indicated that the payers had reported the dollar_figure to the internal_revenue_service as nonemployee compensation and that the amount constituted ordinary_income petitioners filed their petition challenging this notice_of_deficiency on date the petition included the following statement of petitioners’ disagreement with the adjustments two letters have been sent to the irs with regard to this assessment the first letter clearly indicated that the income in question was the result of the sales sic of a business in which we had a small equity we had properly claimed this income as zero-based capital_gain we were told that this income did not qualify as capital_gain because the payer had reported this as non-employee income they never considered the fact the sic the payer might have filed incorrectly in at least one other instance like ours the irs reversed their position and agreed that the income was indeed a capital_gain and withdrew their claim why should i be treated differently a trial was subsequently held in this case and mr lowe testified in support of petitioners’ position at the close of the trial the parties were invited to file posttrial briefs respondent filed such a brief but petitioners did not i burden_of_proof discussion in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 effective for court proceedings that arise in connection with examinations commencing after date however may operate in specified circumstances to place the burden on the commissioner internal revenue restructuring and reform act of publaw_105_206 sec c 112_stat_727 with respect to factual issues and subject_to enumerated limitations sec_7491 may shift the burden_of_proof to the commissioner in instances where the taxpayer has introduced credible_evidence sec_7491 places the burden of production on the commissioner with respect to penalties and additions to tax although the above effective date renders sec_7491 applicable to the instant case the court finds it unnecessary to decide whether the burden should be shifted under sec_7491 given that the agreement pursuant to which the payment at issue was made has been stipulated by the parties the factual circumstances underlying the transaction are undisputed the record in this case therefore enables us to reach a decision on the merits based upon a preponderance_of_the_evidence without regard to burden_of_proof ii income characterization a general rules as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating taxable_income means all income from whatever source derived the scope of this definition is broad typically reaching any accretions to wealth 515_us_323 348_us_426 among the items expressly classified as income under sec_61 are compensation_for services including fees commissions fringe_benefits and similar items and gains derived from dealings in property sec_61 the rate_of_tax imposed on such income items depends inter alia upon their characterization as either ordinary_income or capital_gain see sec_1 compensation_for services rendered is defined and has long been recognized as ordinary_income 372_f2d_342 5th cir 11_tc_552 affd sub nom 188_f2d_254 6th cir capital_gain treatment on the other hand is premised on the existence of a sale_or_exchange of a capital_asset sec_1221 and sec_1222 a capital_asset is property held by a taxpayer that is not covered by one of eight specifically enumerated exclusions sec_1221 b analysis the court concludes that the dollar_figure payment received by mr lowe under keeap ii constitutes ordinary_income the evidence indicates that the payment was in the nature of compensation_for services performed by mr lowe as an employee of uci conversely the record fails to reflect that the payment was made in exchange for a capital_asset held by mr lowe awards under keeap ii were premised on employment status as a key executive of uci and employment service throughout prerequisite vesting periods departure prior to completion of the vesting periods would result in complete forfeiture of any award the plan was therefore structured to create incentive for and to reward continued employment the terms were consistent with a scheme to provide long-term deferred_compensation for employees the language of the keeap ii document did not purport to grant participants any equity or ownership_interest in uci itself participants were merely afforded a contingent contractual right to monetary payment calculated by reference to appreciation in the equity value of the company notably it is uci shareholders the equity owners who were rendered liable to make payments to plan participants hence participants did not obtain an interest in the property the uci shares that was sold or exchanged in the subsequent merger the situation before us thus falls within the rule expressed by this court in 51_tc_121 as follows the taxpayer would have us find that if he had the right to a percentage of the proceeds to be derived from the sale of vickter’s sole shareholder of the employer_corporation pacific shares he had acquired a capital_asset in pacific the law is clear that this type of property interest assumes the character of the consideration given in exchange and under the facts of the instant case the taxpayer’s interest was not a capital_asset and its realization cannot be a capital_gain under sec_1222 of the code where an employee becomes entitled to a percentage of the proceeds from the sale of an asset as compensation_for services rendered or to be rendered the right he receives is characterized as a right to a payment for services whether this right is sold to a third party or is satisfied by payment it is now well settled that the proceeds are taxed as ordinary_income citations and fn ref omitted see also pounds v united_states supra farr v commissioner supra moreover mr lowe testified at trial and conceded that petitioners were not pursuing the question of whether the keeap ii payment should as a matter of law be characterized as capital_gain rather he focused on equitable concerns as follows my concern is not one with the irs or with mr crump counsel for respondent or any other related issue and i certainly am not qualified to question whether this is a capital_gain or not please believe that when this was filed it was under the advice of the company cpa and the company controller and not because i was contriving to reduce the amount of tax that i had to pay as mr crump’s pointed out there’s no penalty involved here and i’m not trying to avoid tax my perspective is that i was reviewed and so was one other person who received funds from this plan when that individual was reviewed the corporate cpa wrote a letter on his behalf to the irs and in the results of this keeap indeed accepted his filing as a capital_gain my only comment was that i was looking for equitable treatment in this matter whether or not--the company was sold from one company to another you know they merged they paid out the old company owners and they fulfilled their keeap responsibilities i cannot tell you beyond that what i have said right now i’m not in a position to argue that my whole perspective was that the treatment of one member of that program should be equitable emphasis added petitioners offered no further evidence or testimony directed toward the appropriate legal classification of the income at issue and did not file a posttrial brief thus petitioners are apparently relying on a contention that respondent should be estopped from determining that the plan payment is ordinary_income based upon the alleged treatment of a similarly situated taxpayer although we do not doubt petitioners’ sincerity the court lacks any grounds for departure from the result obtaining in this case under the governing statutes to the extent that petitioners raise an argument for equitable_estoppel their situation fails to satisfy the requisite elements for relief equitable_estoppel is a judicial doctrine that operates to preclude a party from denying its own acts or representations that induced another to act to his or her detriment 120_tc_109 98_tc_695 in tax contexts equitable_estoppel will be applied against the government only with the utmost caution and restraint and upon the establishment of prerequisite elements a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts by the taxpayer reasonable reliance by the taxpayer on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed wilkins v commissioner supra pincite 104_tc_13 affd 140_f3d_240 4th cir see also 439_f2d_1365 2d cir here the record cannot sustain a claim for equitable_estoppel fundamentally petitioners did not act to their detriment in reliance upon any false representation by respondent petitioners chose to report the keeap ii payment as capital_gain based upon advice from third parties and they have not alleged that communications from respondent played any part in that decision because petitioners’ belief in their entitlement to capital_gain treatment did not stem from any conduct by respondent equitable_estoppel erects no barrier to respondent’s recharacterization of the disputed payment as ordinary_income additionally it long has been established that the internal_revenue_service is not barred by mistakes of its agents from correcting errors of law even where a taxpayer may have relied to his detriment on that mistake norfolk s corp v commissioner supra pincite see also auto club of mich v commissioner 353_us_180 63_tc_395 given that this principle holds true even in dealings with a single_taxpayer it clearly follows that allowance of a treatment contrary to law to one taxpayer does not preclude the commissioner from correctly applying the law to other taxpayers in conclusion we emphasize that the tax_court as a federal court is a court of limited jurisdiction 484_us_3 40_tc_436 affd 331_f2d_422 7th cir consequently our jurisdiction to grant equitable relief i sec_3 this is not a situation where two similarly situated taxpayers simultaneously sought official written prefiling rulings ie private letter rulings from the internal_revenue_service and the internal_revenue_service intentionally chose to treat one differently from the other at the national_office level see intl bus machs corp v united_states ct_cl 343_f2d_914 limited 92_tc_776 73_tc_1014 this court has no authority to disregard the express provisions of statutes adopted by congress even where the result in a particular case may seem harsh 736_f2d_1168 7th cir affg 80_tc_783 to reflect the foregoing decision will be entered for respondent
